NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                               No. 21-1710
                               __________

                  UBER DRIVER PARTNER EMERY,
                                       Appellant

                                    v.

          UBER TECHNOLOGIES INC, AND ITS SUBSIDARIES;
       RAISER LLC, A SUBSIDARY OF UBER TECHNOLOGIES INC.;
              UBER RIDER DINELY, A RIDER ON UBER TRIP
              ID#0D6A11CC-8797-42A1-A61A-B4C33625D04A
           (RIDER SCREEN NAME DINELY, 1/11/20 11:03 PM);
           UBER RIDER TAJI, BLACK SKIN COLOR FEMALES,
   RIDERS ON UBER TRIP ID#9D9C9201-08AD-4370-ACC8-452AB30DEE93
             (RIDER SCREEN NAME: TAJI, 01/20/20 1:35 AM);
UBER RIDER JAMES, PICKED UP IN BELMAR AREA OF THE JERSEY SHORE;
UBER’S INVESTIGATION TEAM AND MANAGERS THEREOF, IN PERSONAL
                  OR OFFICIAL CAPACITY WITH UBER;
 UBER’S CRITICAL SAFETY RESPONSE TEAM AND MANAGERS THEREOF;
      UBER DRIVER SUPPORT TEAM AND MANAGERS THEREOF;
DARA KHOSROWSHAHI, UBER'S CEO; UBER’S SENIOR MANAGEMENT, IN
            PERSONAL OR OFFICIAL CAPACITY WITH UBER
                 ____________________________________

              On Appeal from the United States District Court
                       for the District of New Jersey
                  (D.C. Civil Action No. 3-20-cv-05156)
               District Judge: Honorable Freda L. Wolfson
               ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             March 24, 2022
         Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                      (Opinion filed: April 22, 2022)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Appellant Uber Driver Partner Emery (“Emery”)1 appeals the District Court’s

order dismissing his claims. For the following reasons, we will affirm.

       Emery filed a complaint against Uber Technologies, Inc., a rideshare services

company, and its subsidiary,2 Raiser LLC (collectively “Uber”), alleging claims for

sexual harassment and hostile work environment. The claims stem from incidents which

allegedly occurred during three “trips” Emery made while working as an Uber driver.

The complaint also named as defendants Uber’s investigations, critical safety response,

and driver support teams and their managers, Uber’s CEO Dara Khosrowshahi and

Senior Management, and three Uber riders (collectively “Individual Defendants”). In the

operative amended complaint, Emery alleged violations of his civil rights under 42

U.S.C. § 1981 and the New Jersey Law Against Discrimination (NJLAD), N.J.S.A.

§ 10.5-12(1), as well as contract and tort claims.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 Appellant proceeded in the District Court under the pseudonym “Emery” without
permission of the Court as required under Fed. R. Civ. P. 10(a). In light of its
disposition, the District Court noted but did not address the issue. We do the same.
2
 Throughout the proceedings, “Subsidiary” and “Subsidiaries” are misspelled in the
caption.
                                             2
       The District Court granted the Uber defendants’ motion to dismiss the complaint

on all counts pursuant to Fed. R. Civ. P. 12(b)(6). See ECF No. 37. It dismissed the

complaint without prejudice as to the three riders pursuant to Fed. R. Civ. P. 4(m) for

failure to serve, and with prejudice as to all other defendants. Emery has appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.3 We exercise

plenary review over a dismissal pursuant to Fed. R. Civ. P. 12(b)(6), see Spruill v. Gillis,

372 F.3d 218, 226 (3d Cir. 2004), and ask whether the complaint contained “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

       Emery began working as an independent contractor for Uber pursuant to a

Technology Services Agreement (TSA) signed in 2015. He used Uber’s smartphone

application, the Uber App, to connect with users (“riders”) requesting transportation

services. As the District Court noted, Emery, who is black, alleged that, sometime in

2017, “Uber Rider/Customer/User James” (“Rider James”) repeatedly “made racially-

tinged remarks about Emery’s genitals while proposing that they have sex.” ECF No. 37

at 12. Emery did not report the incident to Uber. Next, on January 11, 2020, “Uber


3
  Although the Uber riders were dismissed without prejudice for failure to serve pursuant
to Rule 4(m), parties who have not been served are not parties within the meaning of Fed.
R. Civ. P. 54(b). See United States v. Studivant, 529 F.2d 673, 674 n.2 (3d Cir. 1976);
Gomez v. Gov’t of the V.I., 882 F.2d 733, 735-36 (3d Cir. 1989). Accordingly, Emery
appeals from a final, appealable order. Emery also appeals the District Court’s prior
order vacating an entry of default against all Individual Defendants. See ECF No. 28.
For the reasons outlined by the District Court, it properly exercised its discretion to
vacate the order. See Zawadski de Bueno v. Bueno Castro, 822 F.2d 416, 419-20 (3d Cir.
1987) (discussing factors to consider when reviewing a district court’s decision to vacate
a default judgment).
                                                3
Rider/Customer/User Dinely” (“Rider Dinely”) allegedly demanded that Emery make a

few stops prior to arriving at her destination. When he declined, Dinely stated that she

“very often” asked “black Uber drivers’ to take her places and they would just comply

without asking her any questions.” ECF No. 8 at ¶ 142. Using the Uber App, Emery

reported Dinely to Uber as “rude.” Id. at ¶ 159. Shortly thereafter, Emery’s account was

placed on hold, pending an investigation of a rider complaint. When contacted by a

member of Uber’s investigation team, Emery reiterated that Dinely was “rude.” Id. at ¶¶

165-66. Within hours of that call, his account was reactivated. Finally, on January 20,

2020, “Uber Riders/Customers/Users Taji and her friend” (“Rider Taji and her friend”)

allegedly made sexual demands and race-specific remarks about Emery’s genitals, and

insulted him “with many more sexual and cuss words.” Id. at ¶¶ 184-85, 196. Emery

reported the incident to Uber, which indicated that it would investigate. Two days later,

Uber deactivated Emery’s Uber account, allegedly for “inappropriate behavior/conduct.”

Id. at ¶ 202.

       Based on these three interactions with riders, Emery alleged three violations under

§ 1981, including claims for disparate treatment, hostile work environment, and

retaliation.4 See generally Brown v. J. Kaz, Inc., 581 F.3d 175, 181 (3d Cir. 2009)

(holding that an independent contractor may bring discrimination claims under § 1981

against her employer). To survive a motion to dismiss on these claims, Emery had to

allege “enough facts to raise a reasonable expectation that discovery w[ould] reveal


4
 The District Court gleaned seven counts from Emery’s 442-paragraph amended
complaint. Emery does not dispute the District Court’s construction of his claims.
                                             4
evidence of the necessary element[s].” Connelly v. Lane Const. Corp, 809 F.3d 780, 787

(3d Cir. 2016) (internal quotation marks omitted).

       In claiming that Uber subjected him to disparate treatment based on his race,

Emery alleged that Uber did not deactivate the accounts of “white citizens” who refused

to submit to riders’ race-based sexual advances. ECF No. at ¶238. We agree with the

District Court that Emery failed to allege facts to support his conclusory allegations. In

particular, the complaint is devoid of facts from which the District Court could infer that

Uber deactivated his account because of his race. See Comcast Corp. v. Nat’l Ass’n of

African Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020) (recognizing that, to prevail on

a § 1981 claim, a plaintiff must “initially plead . . . that, but for race, [he] would not have

suffered the loss of a legally protected right”). To the extent that Emery attempted to

raise an inference of discrimination based on disparate treatment with “white citizens,” he

failed to allege facts to suggest that he was treated differently than similarly situated Uber

drivers who were not in a protected class. See Jones v. Sch. Dist. of Philadelphia, 198

F.3d 403, 410-11 (3d Cir. 1999).

       Emery next claimed that Uber created a hostile work environment by failing to

respond to his complaints about the Defendant-riders. Even construing the complaint

liberally, as the District Court did, to allege that the riders’ remarks were motivated

substantially by Emery’s race, we agree that the claim fails. See ECF No. 37 at 10 fn.7.

An employer may be liable for a hostile work environment created by a third-party’s

conduct “of which [it] knew or should reasonably should have known.” Beckford v.

Dep’t of Corrs., 605 F.3d 951, 957-58 (11th Cir. 2010) (noting that “it makes no

                                               5
difference whether the person whose acts are complained of is an employee, an

independent contractor, or for that matter a customer” (citation omitted)). Emery did not

report Rider James’ conduct to Uber, and he alleged only that he reported Rider Diner as

“rude.”5 As a result, Uber was not on notice of any prior racially discriminatory conduct

when Emery reported the incident with Rider Taji and her friend; therefore, it could not

be liable for failing to take remedial action. See Hales v. Casey’s Mktg. Co., 886 F.3d

730, 735 (8th Cir. 2018) (recognizing that “[a]n employer’s liability turns on whether [it]

was aware of the conduct and whether it took appropriate action to remedy the

circumstances in a timely and appropriate manner”).

       Emery’s claim that Uber retaliated against him for reporting riders after

“reject[ing] [their] improper Demands/Requests and sexual fantasies/advances/schemes”

similarly fails because he does not allege that he complained to Uber that the riders’

remarks were race-based. See Castleberry v. STI Grp., 863 F.3d 259, 267 (3d Cir. 2017)

(noting that “[i]n a retaliation case a plaintiff must demonstrate that there had been an

underlying § 1981 violation”). Rather than racial harassment, his pleadings suggest that

he complained of the riders’ “sexual harassment.” See ECF No. 25-15; Pro Se Brief at

12-15. Because Emery’s state law discrimination claims under NJLAD parallel his

§ 1981 claims, they were also subject to dismissal. See Aman v. Cort Furniture Rental


5
 Emery argues that the District Court wrongly assumed that he only reported Rider
Dinely as “rude,” and that it overlooked “several in-depth conversations” he had with
Uber about Rider Diner’s conduct. Pro se Br. at 6-12. But he points to evidence he
presented in a post-judgment motion, the denial of which he did not appeal. Moreover,
Emery does not allege that he specifically complained to Uber about any racially
offensive behavior by Rider Dinely.
                                              6
Corp., 85 F.3d 1074, 1087-88 (3d Cir. 1996) (recognizing that New Jersey “adopted the

[United States] Supreme Court’s analysis of unlawful discrimination claims brought

under Title VII”); see also Schurr v. Resorts Int’l Hotel, Inc., 196 F.3d 486, 499 (3d Cir.

1999) (recognizing that “the elements of employment discrimination under Title VII are

identical to the elements of a section 1981 claim”). And because there were no viable

claims under the NJLAD against Uber, the subsidiary claims for aiding and abetting

failed as a matter of law. See Cicchetti v. Morris Cty. Sheriff’s Office, 947 A.2d 626,

645 (N.J. 2008).

       Emery does not meaningfully challenge the dismissal of his contract and tort

claims (Counts IV-VII in the District Court). See Geness v. Cox, 902 F.3d 344, 355 (3d

Cir. 2018) (“It is well settled that a passing reference to an issue will not suffice to bring

that issue before this court.” (internal quotation marks omitted)). In any event, we would

affirm their dismissal for the reasons provided by the District Court. And we need not

address his argument that the District Court abused its discretion in dismissing the claims

against the Uber riders for failure to serve process where it is clear that the complaint

failed to state a claim for relief against them. See Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999) (noting that we may affirm on any grounds supported by the

record). Finally, we agree with the District Court that Emery had the opportunity to

address the pleading deficiencies in his amended complaint, and that any further

amendment would be futile. See Jablonski v. Pan Am. World Airways, Inc., 863 F.2d

289, 292 (3d Cir. 1988) (explaining that "[a]mendment of the complaint is futile if the



                                               7
amendment will not cure the deficiency in the original complaint or if the amended

complaint cannot withstand a renewed motion to dismiss").

      Based on the foregoing, we will affirm the District Court’s judgment.




                                           8